MEMORANDUM *
Contract Management Services, Inc. and its officers appeal the grant of summary judgment against them in their copyright infringement action against Travel Nurses International, Inc. The parties consented to the jurisdiction of the magistrate judge, who correctly held that the job application forms in question were blank forms and therefore not entitled to copyright protection. The case is controlled by our decision in Bibbero Systems, Inc. v. Colwell Systems, Inc., 893 F.2d 1104 (9th Cir. 1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.